Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 26-28, 30-42, 44-46 and 48-53 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required
Regarding claims 26, outermost sidewalls of the first encapsulation layer; and outermost sidewall of the second encapsulation layer;
Regarding claim 32, an outermost sidewall of the first conductive layer, an outer sidewall of the second conductive layer;
Regarding claim 40, an overall sidewall.
Claim Objections
Claims 28, 33, 42 and 44 are objected to because of the following informalities:  
Regarding claim 28 which recites ‘3 nm – 5 nm’ at line 2; 
Regarding claim 33 which recites ‘10nm and 25nm’ at line 5 and ‘20nm and 50nm’ at line 6;
Regarding claim 42 which recites ‘5nm’ at line 3;
Regarding claim 44 which recited ‘20nm’ at line 2;
Examiner suggests ‘3 nm and 5 nm’ at claim 28, consistent with the use at claims 22. 42 and 44.  Examiner suggests separation of the numerical values from the units by a space, consistent with conventional syntax, e.g. ’10 nm and 25 nm’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 35 which recites ‘wherein the outermost sidewalls of the first encapsulation layer, the outermost sidewalls of the second encapsulation layer, the outermost sidewall of the switchable layer the second conductive layer, the outermost sidewall of the first conductive layer, and/or the outermost sidewall of the second conductive layer is tapered in profile.’, Examiner is unclear if the claim is met when only the outermost sidewall of the second conductive layer is tapered in profile.  The use of ‘is’ rather than ‘are’ for the enumerated structure appears to be ambiguous.  Is Applicant seeking to claim the various side walls in the alternative or as a collective? 
Allowable Subject Matter
Claims 26-28, 30-34, 36-42, 44-46 and 48-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, the prior art does not disclose the device of claim 26 comprising a first encapsulation layer on a portion of the switchable layer and extending along a sidewall of the oxygen exchange layer, the first encapsulation layer having outermost sidewalls separated by a distance equal to or less than the first width; and a second encapsulation layer on the first encapsulation layer, the second encapsulation layer having outermost sidewalls separated by a distance equal to or less than the first width; wherein the outermost sidewalls of the first encapsulation layer and the outermost sidewalls of the second encapsulation layer are respectively aligned with one another.
Claims 27-28, 30-34, 36-39 and 51
Regarding claim 40, the prior art fails to disclose the device of claim 40 wherein sides of the first encapsulation layer, the second encapsulation layer, and the electrode structure are aligned with one another so as to collectively provide at least part of an overall sidewall. 
Claims 41-42, 44-45 and 52 depend directly or indirectly on claim 40 and are allowable on that basis.  
Regarding claim 46, the prior art does not disclose the method of claim 46 comprising depositing a second encapsulation layer on the first encapsulation layer, patterning the second encapsulation layer; patterning the first encapsulation layer and leaving a portion of the first encapsulation layer on the sidewall of the oxygen exchange layer; and forming a switching layer and a bottom electrode by masking an etch of the switching material layer and the bottom electrode layer with the portion of the first encapsulation layer on the sidewall of the oxygen exchange layer.  
Claims 48-50 and 53 depend directly or indirectly on claim 46 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner 
Drawings – Examiner has withdrawn drawing objections.
Specification – Examiner maintains specification objections as noted above.  Examiner opines that support for the amendment(s) is derived from the drawings and amendment to the specification will improve the record, and quality, of any patent that may issue.  Examiner notes that drawing and specification objections are directed to matters of form, not substance as are rejections pursuant to 35 U.S.C. 112.  Examiner agrees there is support for the claimed subject matter in the drawings.  Applicant cites no authority that objections to the specification are cured by drawings and Examiner is in no better position to do so.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893